DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 requires that at least one marking is entirely or partially surrounded by the texture.  However, independent claim 1 requires that the rows of texture elements extend into a whole of the given polygonal pattern.  Looking at Figure 6, for example, all of the texture elements do not extend over a whole of the pattern given that a mark or reference character is present within the pattern.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.     

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim(s) 1-10, 12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2004/0187997).
As best depicted in Figure 1, Paturle is directed to a tire having a design or indicia 3 (claimed texture) on a sidewall portion.  More particularly, said design includes a plurality of portions (claimed patterns), wherein each portion is formed with a plurality of parallel striations (claimed texture elements).  Paturle further teaches that all the striations have the same shape, height, and period and additionally, striations in adjacent portions are inclined at different angles (Paragraphs 44 and 45).  In such an instance, though, Paturle fails to specifically teach a design in which said plurality of portions have the same shape.  
In any event, Paturle is directed to designs in general having a plurality of portions, wherein striations in adjacent portions are inclined in different directions.  A fair reading of such a disclosure suggests any number of designs, including those in which adjacent portions have the same shape.  One of ordinary skill in the art at the time of the invention would have found it obvious to use designs formed with portions of the same dimensions as such falls under the general disclosure of designs.
Lastly, regarding claim 1, it is noted that that Paturle fails to specifically disclose a difference in lightness between said portions and a remainder of the sidewall devoid of said portions.  It is emphasized, though, that Paturle states that (a) a wide variety of angles for striations in adjacent portions can be used (Paragraph 45), (b) a pitch P involving said striations can vary (Paragraph 9), and (c) a striation height can vary (Paragraph 9).  One of ordinary skill in the art at the time of the invention would have found it obvious to select any number of combinations (in terms of angles, pitch, and height) and a plurality of such combinations would be expected to demonstrate a lightness difference as required by the claims.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed lightness difference.
Regarding claims 2-4, respective striations extend in a linear direction and adjacent portions can have the same shape as detailed above.
With respect to claims 5-7 and 16, Paturle suggests angles of at least 100 degrees (Paragraph 45). 
	As to claim 8, the claimed geometries are extremely well known and would have been obvious for individual portions.  It is emphasized that the general disclosure of designs would have encompassed portions having any number of conventional geometries, including those required by the claimed invention.
Regarding claim 9, Paturle teaches the inclusion of a plurality of portions or patterns, suggesting a wide variety of areas for individual patterns.  One of ordinary skill in the art at the time of the invention would have found it obvious to include portions or patterns having any number of areas, including those within the broad range of the claimed invention, given such a general disclosure.  It is further noted that the claims are directed to absolute dimensions and it is well recognized that such dimensions are a function of the intended use of the tire and ultimately the tire size (larger tires generally have larger dimensions).    
As to claim 10, the portions of Paturle are defined by striations or recesses into the sidewall. 
	Regarding claim 14, the general disclosure of a design would be expected to include an annular assembly.
	With respect to claim 16, Paturle teaches “preferred” angles of at least 100 degrees (Paragraph 45).  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  It is emphasized that an angle of 90 degrees is extremely close to an endpoint of the preferred range and thus, angles in accordance to the claims can be fairly characterized as non-preferred angles and would have been obvious.
As to claim 17, the general disclosure of designs is seen to encompass any number of dimensions and geometries for the individual portions, it being further noted that such dimensions are highly dependent on the intended use of the tire and ultimately the tire size.
	With respect to claim 19, a difference in lightness less than or equal to 3 (in adjacent portions) appears to result from using striations in respective portions.  It is emphasized that the Paturle is directed to a wide variety of angles, pitch values, and heights and such is seen to encompass the claimed difference in lightness, there being no conclusive showing of unexpected results for the claimed relationship. 
Allowable Subject Matter
7.	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-10, 12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 15, 2022